Citation Nr: 1109195	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  07-27 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee disorder prior to July 1, 2011, excluding those periods when the Veteran was in receipt of a temporary total disability rating. 

2.  Entitlement to a rating in excess of 30 percent for a right knee disorder for the period after June 30, 2011, the scheduled expiration date of the currently assigned temporary total disability rating. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2004, October 2005, and September 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In June 2009, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  In September 2009, the Board remanded the case for additional development.  

At the outset, the Board observes that findings in a March 2010 VA examination suggest that the Veteran might have a right knee neurological disability that is related to his service-connected right knee disorder.  The Veteran has not yet filed a formal claim for service connection for any neurological condition.  Nevertheless, VA is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Accordingly, the Board finds that the issue of entitlement to service connection for a right knee neurological disability, to include as secondary to his service-connected right knee disorder, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.

Additionally, the Board recognizes that the RO characterized the Veteran's appeal as a single issue of entitlement to a higher rating for the period from April 24, 2006, to May 25, 2010.  Nevertheless, a review of the record reflects that the Veteran submitted an increased rating claim, which was received at the RO on July 13, 2004, and denied in an October 2004 rating decision.  The Veteran then submitted April 2005 correspondence in which he effectively disagreed with the RO's October 2004 rating decision and which the Board construes as a timely notice of disagreement.  Thereafter, in an October 2005 rating decision, the RO granted a temporary total disability rating for right knee surgery necessitating convalescence under 38 C.F.R. § 4.30, effective from April 19, 2005, to May 31, 2005, and assigned a 10 percent rating for the Veteran's right knee disorder, effective June 1, 2005.  The Veteran subsequently submitted a May 2006 statement expressing disagreement with the 10 percent disability rating he was currently assigned for his service-connected disability.  Although the RO interpreted this statement as a new increased rating claim, the Board finds that it was received less than one year after the RO's October 2005 decision and, thus, may be construed as a timely notice of disagreement with that decision.  Therefore, the Board determines that the Veteran's current claim originated from the October 2004 rating decision and that the period for consideration on appeal began not on April 24, 2006, but on July 13, 2003, one year prior to the date of receipt of his July 2004 increased rating claim.  See 38 C.F.R. §  3.400(o)(2).  

Next, the Board observes that, in addition to the temporary total disability rating in effect from April 19, 2005, to May 31, 2005, the RO granted a second temporary total disability rating pursuant to the provisions of 38 C.F.R. § 4.30, effective from July 1, 2010, to June 30, 2011.  The RO also granted a 30 percent disability rating for the period beginning on July 1, 2011.  The Board recognizes that the Veteran has neither contested the effective date of his currently assigned temporary total rating nor challenged the 30 percent rating scheduled to take effect after that 100 percent rating expires.  Nevertheless, as those awards do not represent a complete grant of the benefits sought on appeal, the Board must still consider whether a higher rating is warranted for all periods since the date of claim in which the Veteran's disability evaluation has not totaled 100 percent.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the Board finds that the relevant appeals period did not end on May 25, 2010, as the RO indicated, but rather extends to up through and beyond the time that the Veteran's current temporary total disability rating is set to expire on July 1, 2011.

The decision below will effectively assign a higher rating for those periods prior to July 1, 2011, in which the Veteran did not have a temporary 100 percent rating.  However, the Board must undertake additional development to determine whether he is also entitled to a rating higher than 30 percent for the period after June 30, 2011, when his current temporary total disability rating is due to expire.  That specific issue is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  For the appeals period prior to July 1, 2011, excluding those periods when the Veteran was in receipt of a temporary 100 percent disability rating, his service-connected right knee disorder was manifested by subjective complaints of pain, stiffness, locking, weakness, popping, swelling, and giving way, and objective findings of moderate instability and degenerative changes, shown on X-ray.

2.  For the appeals period prior to July 1, 2011, excluding those periods when the Veteran was in receipt of a temporary 100 percent disability rating, his right knee disorder was manifested by subjective complaints of limitation of motion and objective findings of flexion limited to 90 degrees and extension to zero degrees, with additional limitation of motion due to pain on use.  There was no objective evidence of lack of endurance, incoordination, atrophy of disuse, weakened movement, or fatigability.  Nor were there any complaints or clinical findings of ankylosis, dislocation, or recurrent subluxation.

3.  For the appeals period prior to July 1, 2011, excluding those periods when the Veteran was in receipt of a temporary 100 percent disability rating, his right knee disorder was not shown to be productive of scarring that was painful or unstable, encompassed an area or areas of 144 square inches (929 square centimeters) or greater, or was manifested by breakdown, keloid formation, or altered pigmentation.  

4.  For the appeals period prior to July 1, 2011, excluding those periods when the Veteran was in receipt of a temporary 100 percent disability rating, his right knee disorder was adequately compensated by the rating schedule.  Moreover, the Veteran's disability did not present an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  For the appeals period prior to July 1, 2011, excluding those periods when the Veteran was in receipt of a temporary 100 percent disability rating, the criteria for a separate rating of 20 percent, but not higher, for right knee instability were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, Diagnostic Code (DC) 5257 (2010).

2.  For the appeals period prior to July 1, 2011, excluding those periods when the Veteran was in receipt of a temporary 100 percent disability rating, the criteria for a rating in excess of 10 percent for right knee limitation of motion were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, DCs 5260, 5261 (2010).

3.  For the appeals period prior to July 1, 2011, excluding those periods when the Veteran was in receipt of a temporary 100 percent disability rating, the criteria for a separate or higher rating for the Veteran's service-connected right knee disorder were not otherwise met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, DCs 5003, 5010, 5024, 5256, 5258, 5259, 5262 (2010).

4.  For the appeals period prior to July 1, 2011, excluding those periods when the Veteran was in receipt of a temporary 100 percent disability rating, the criteria for a separate compensable rating for right knee scarring were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.25, and 4.118, DCs 7801, 7802, 7803, 7804, and 7805 (2010).

5.  For the appeals period prior to July 1, 2011, excluding those periods when the Veteran was in receipt of a temporary 100 percent disability rating, the criteria for referral for an increased disability rating for a right knee disorder on an extraschedular basis were not met.  38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the RO sent correspondence in July 2004, May 2005, June 2006, and February 2009, rating decisions in October 2005 and September 2006, statements of the case in November 2005 and March 2007, and a supplemental statement of the case in March 2009.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.

The Board finds that any defect with regard to the timing or content of the notice is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudications of the Veteran's claim in the October 2010 supplemental statement of the case.

As for the duty to assist, the Board notes that all pertinent records from all relevant sources identified by the Veteran, and for which he has authorized VA to request, have been obtained for the appeals period in which the Board is deciding the merits of the Veteran's claim.  38 U.S.C.A. § 5103A.  Additionally, VA has associated with the claims file the Veteran's service treatment records and all potentially relevant VA treatment records as well as other evidence pertinent to his right knee disorder claim.  The Veteran has also been afforded the opportunity to testify at a Travel Board hearing and to undergo multiple VA examinations in support of his claim.  

Next, the Board observes that, under VA's governing regulations, it is obligated to make reasonable efforts to assist an appellant in obtaining evidence necessary to substantiate his claims, including any relevant records in the custody of VA or another federal agency, such as the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  Nevertheless, the duty to assist is not boundless in scope, and VA is only required to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  VA is not required to assist him in obtaining identified records if no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A(c)(1); see Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).

In this case, the Veteran has expressly indicated that he has not applied for SSA disability benefits.  Additionally, he has not contended, and the evidence of record does not otherwise suggest, that there are any outstanding VA or other federal records pertaining to his right knee for the period on appeal that is not being addressed on remand.  Accordingly, the Board finds that it is not obligated to obtain any additional federal records with respect to that particular appeals period.

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the right knee claim on appeal. 

Increased Rating

The Veteran contends that his service-connected right knee disorder (right knee medial meniscus tear with degenerative changes and loose body) has warranted higher ratings for all periods in which a temporary total rating has not been assigned.  

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2010).

It is well-established under VA law that, when the effects of a service-connected disability have not been clinically disassociated from those of a non-service-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2010).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2010), should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2010).  For the purpose of rating disability from arthritis, the knee is considered a major joint while the metatarsals of the foot are considered a single group of minor joints.  38 C.F.R. § 4.45 (2010).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010 (2010).  Diagnostic Code 5010, traumatic arthritis, directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010 (2010).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010 (2010).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1 (2010).  

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).  

A Veteran who has arthritis and instability of the knee may be rated separately under DC 5003 and DC 5257 (other impairment of the knee), and evaluation of a knee disability under both of those codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable disability.  38 C.F.R. § 4.14 (2010); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

For the appeals period prior to July 1, 2011, excluding those periods when the Veteran has been in receipt of a temporary 100 percent disability rating, he has been assigned a 10 percent rating for his right knee disorder pursuant to DC 5299-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be assigned as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the nervous system, and the last two digits will be 99 for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology. 38 C.F.R. §§ 4.20, 4.27 (2010).

In this case, the RO has determined that the diagnostic code most analogous to the Veteran's service-connected right knee disorder is DC 5260, which contemplates limitation of flexion.  Additionally, the record reflects that he has been tested for limitation of extension with respect to his right knee joint.  Moreover, in written statements and testimony before the Board, the Veteran has complained that his right knee frequently gives way and exhibits other symptoms of instability, including twisting, locking, weakness, swelling, and popping.  The Veteran's account in this regard is corroborated by his VA outpatient treatment records and examination reports, which contain clinical findings of laxity in the right knee joint.  In light of this lay and clinical evidence, which is discussed in greater detail, below, the Board will also consider whether separate compensable ratings are warranted for the Veteran's right knee symptoms under the diagnostic codes pertaining to other impairment of the knee and limitation of extension.  38 C.F.R. § 4.71a, DCs 5257, 5261.

In addition to seeking higher ratings for the orthopedic manifestations of his right knee disorder, the Veteran has claimed entitlement to compensation based on scarring associated with this service-connected disability.  The Board acknowledges that the Veteran is competent to report that he has residual scarring related to his service-connected right knee disabilities his lay testimony in that regard is considered credible.  See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  Additionally, the Board recognizes that separate ratings may be assigned for a musculoskeletal disability and a scar that are related to the same injury.  38 C.F.R. § 4.25 (2010); Esteban v. Brown, 6 Vet. App. 259 (1994).  Thus, in addition to the above diagnostic codes, the Board will consider whether a compensable rating for the Veteran's right knee is warranted under the criteria pertaining to scars.  Those specific criteria are listed under DCs 7801 (scars other than head, face, or neck, that are deep or that cause limited motion), 7802 (superficial scars other than head, face, or neck, that do not cause limited motion), 7803 (superficial, unstable scars), 7804 (unstable or painful scars), and 7805 (other scars, rated on limitation of function of affected part).

As discussed above, the Veteran's original claim for an increased rating was received by the RO on July 13, 2004.  As such, the rating period on appeal extends from July 13, 2003, one year prior to the date of receipt of the increased rating claim.  See 38 C.F.R. § 3.400(o)(2).  However, 38 C.F.R. § 4.1 provides that, in evaluating a disability, such disability is to be viewed in relation to its whole recorded history.  Therefore, the Board will consider clinical and lay evidence dated prior to July 13, 2004, but only to the extent that such evidence is found to shed additional light on the Veteran's disability picture as it relates to the rating period on appeal.  

Additionally, the Board is mindful of its obligation to consider entitlement to staged ratings to compensate for times when the Veteran's right knee disorder may have been more severe than at other times during the relevant appeals period.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Nevertheless, the Board finds that staged ratings are not appropriate in this case as the factual findings do not show distinct time periods since the date of claim where any aspect of the Veteran's service-connected disability exhibited symptoms that would warrant different ratings.

As a final matter before proceeding to the specific facts of the Veteran's claim, the Board notes that, when all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The pertinent evidence of record shows that the Veteran incurred separate right knee injuries in February 1983, during his period of active duty.  Specifically, his service treatment records reflect that he injured his right knee while participating in field exercises and playing racquetball.  

In subsequent written statements and testimony before the Board, the Veteran has consistently denied any history of pre-service or post-service right knee injuries.  Additionally, he has maintained that, in recent years, he has suffered from chronic right knee pain, limitation of motion instability, and related symptoms, for which surgery and extensive VA outpatient treatment have provided scant relief.  

In support of his claim for an increased rating, the Veteran was afforded an August 2004 VA examination in which he reported a history of chronic right knee pain that had persisted since his in-service injuries.  He stated that his right knee pain was accompanied by stiffness, fatigue, and occasional episodes of popping and clicking.  However, he denied any history of locking, heat, redness, or instability.  Additionally, the Veteran reported that, in recent years, his right knee symptoms had increasingly interfered with his duties loading equipment at a trucking company.  However, he acknowledged that he remained employed fulltime.  

In terms of treatment, the Veteran indicated that he had previously undergone a series of steroid injections, which had provided temporary relief for his right knee symptoms.  He added that he currently was prescribed "headache strength arthritis medicine" for his knee, which was beneficial in treating his symptoms.  Additionally, the Veteran indicated that he wore a brace when working or playing sports, but denied any use of other orthotic devices.  He also denied any history of right knee surgery.

On physical examination, the Veteran displayed a mildly antalgic gait in which he favored his right knee.  He exhibited mildly limited right knee flexion to 110 degrees.  No other ranges of motion were reported.  Additionally, the Veteran was shown to have tenderness over his medial and lateral femoral condyles and pain with patellar grind.  He also experienced "some discomfort" on McMurray's testing.  However, his Lachman's and valgus and varus stress test results were negative for any evidence of instability.  Nor was any effusion or ankylosis shown.  

Based on the results of the examination, the VA examiner diagnosed the Veteran with mild osteoarthritis of the right knee.  Addressing the DeLuca provisions, the VA examiner acknowledged that the Veteran's right knee disorder was productive of pain and functional limitation, adding that it was conceivable that pain could further limit function , particularly in a job that required him to be on his feet all day.  However, the VA examiner emphasized that "it [was] not feasible to attempt to express any of this in terms of additional limitation of motion as these matters c[ould not] be determined with any degree of medical certainty."  

Subsequent treatment records reflect that in April 2005, the Veteran underwent a right knee scope (partial meniscectomy) and was diagnosed with a torn meniscus and degenerative arthritis over the medial compartment of his right knee.  He then received periodic outpatient treatment for his right knee and an unrelated right femur injury, which resulted from a March 2006 gunshot wound incurred during a dispute with friends.

The Veteran underwent a second VA examination in June 2006 in which he complained of progressively worsening right knee pain and accompanying instability.  He described his knee pain as chronic in nature and rated it as a 2 or 3 on a scale of 10.  Nevertheless, the Veteran emphasized that he experienced symptomatic flare-ups in which his knee pain approximated an 8 out of 10 in terms of severity.  He added that these painful flare-ups occurred approximately 3 to 5 times per month.  However, he denied any incapacitating episodes of right knee pain that required physician-prescribed bed rest.  

In terms of treatment, the Veteran reported that he took over-the-counter painkillers on a daily basis and frequently used a cane to ambulate.  He denied any use of other orthotic devices.  Additionally, the Veteran reported that his right knee disorder interfered with his ability to run, play sports, and stand for prolonged periods of time.  

On physical examination, the Veteran exhibited a markedly unstable and antalgic gait in which he favored his right lower extremity.  He also displayed tenderness to palpation on the medial and lateral patella facets and the medial joint line of his right knee.  On range of motion testing, the Veteran demonstrated right knee flexion to 90 degrees, with pain on the last 10 degrees of motion.  Extension findings were not recorded.  Significantly, the Veteran did not exhibit any decreased range of motion on repetitive testing.  Nor was he found to have any additional any additional weakened movement, excess movement, excess fatigability, or incoordination on repetitive use.  Varus and valgus, Lachman's, and drawer testing did not reveal any evidence of instability.  Nor was any ankylosis shown. 

X-ray findings revealed a decreased joint space in the medial joint line of the knee as well as spurring and subchondral sclerosis on the inferior and superior patella poles.  Additionally, residuals of a right femur fracture were detected, but were attributed to the Veteran's nonservice-connected gunshot wound.

Based on the results of the sensory examination and a review of the claims folder, the June 2006 VA examiner diagnosed the Veteran with right knee osteoarthritis with chondromalacia patella.  That examiner then echoed the findings of the August 2004 VA examiner with respect to the DeLuca provisions and the potential for further limited function after prolonged standing, adding that such functional impairment could not be expressed in terms of additional limitation of motion "with any degree of medical certainty."  

Subsequent VA medical records show that the Veteran continued to receive outpatient treatment for right knee pain, limitation of motion, and instability.  His orthopedic symptoms were found to support diagnoses of right knee osteoarthrosis and degenerative arthritis with a medial meniscus tear and loose body, for which he was prescribed narcotics, including Oxycodone, Percocet, and Vicodin.   

The Veteran underwent another VA examination in February 2009 in which he complained of chronic right knee pain, which he described as "aching, sharp, and cramping" in nature and rated as a 4 on a scale of 1 to 10.  In addition to chronic pain, the Veteran indicated that his right knee disorder was manifested by weakness, stiffness, lack of endurance, and locking, but denied any symptoms of swelling, redness, temperature fluctuations, giving way, fatigability, tightness, or dislocation.  He also denied any history of right knee surgery, with the exception of his 2005 partial meniscectomy.  Additionally, the Veteran noted that his right knee symptoms were exacerbated by strenuous physical activity and prolonged walking and sitting.  He further noted that his symptoms were difficult to treat, adding that even his prescription regimen of strong narcotics provided little relief.  As on his previous examination, the Veteran indicated that he relied on a cane to ambulate, but denied any use of other orthotic devices.

On physical examination, the Veteran displayed an antalgic, unstable gait.  Moreover, examination of his feet revealed abnormal weight bearing and callosities that were consistent with his long-standing practice of favoring his right lower extremity.  In addition, the Veteran's right knee disorder was found to encompass four scars, each of which measured approximately one centimeter in length and 0.2 centimeters in width.  The scars were not tender or disfiguring.  Nor were they productive of ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypo- or hyperpigmentation, abnormal texture, or limitation of motion.   

On range-of-motion testing, the Veteran exhibited right knee flexion to 90 degrees, with pain across all degrees of motion, and extension to 0 degrees, without pain.  On repetitive motion, he displayed additional pain, tenderness, and guarding.  However, his degrees of flexion and extension remained constant, and no additional functional limitation due to fatigue, weakness, lack of endurance, or incoordination was observed.  Nor was any ankylosis shown.  The Veteran also underwent medial and lateral collateral and meniscal testing, which was negative for any findings of instability or subluxation.  

Based on the above test results, the February 2009 VA examiner confirmed the Veteran's prior diagnosis of a right knee medial meniscus tear with degenerative arthritis and a loose body.  Additionally, the VA examiner opined that the Veteran's right knee disorder precluded him from standing or kneeling for prolonged periods, but was not otherwise productive of functional limitation.

Notwithstanding the February 2009 VA examiner's negative findings with respect to instability and subluxation, contemporaneous valgus stress and Lachman's testing by the Veteran's VA treating provider contain evidence of physiologic laxity in the right knee.  Additionally, VA medical records dated in March 2009 show that the Veteran underwent surgery to remove an intramedullary nail from his right knee in preparation for a total knee replacement.  

Thereafter, at the June 2009 Travel Board hearing, the Veteran expressed his dissatisfaction with the February 2009 VA examination, which he described as a "very short and brief" and otherwise "inadequate."  He then testified that he was tentatively scheduled to undergo right knee replacement surgery in August 2009.  The Veteran also testified that he continued to experience right knee limitation of motion and instability, manifested by twisting, snapping, and popping, which forced him to rely on a cane to ambulate and precluded him from participating in the sports and other physical activities that he once enjoyed.

Pursuant to the Board's September 2009 remand, the Veteran was afforded an additional VA examination in March 2010.  At that time, he summarized his history of in-service right knee injuries and current joint problems, including chronic pain, swelling, weakness, and stiffness.  The Veteran also stated that he continued to experience painful flare-ups, which were triggered by physical activities including walking, getting out of bed, rising from a chair, dressing, bending, crouching, kneeling, and crawling.  However, he acknowledged that these flare-ups were not of major severity, nor productive of incapacitating episodes.  

Additionally, the Veteran noted that his right knee instability had progressed to the point where he used both cane and a brace for support.  However, he admitted that his use of those orthotic devices was intermittent and that his right knee was not so unstable as to result in frequent, or any, falls.  Moreover, while the Veteran complained that his right knee symptoms interfered with his ability to perform housework and yard work and to run errands, he denied that these symptoms prevented him from working.  On the contrary, the Veteran indicated that, in his current occupation as a clerk at a VA medical facility, he required no special accommodations.  He denied any history of vocational rehabilitation or dependency on SSA disability compensation.   In terms of treatment, the Veteran indicated that he had stopped using prescription narcotics and now relied mainly on over-the-counter painkillers and cortisone shots, which he received intermittently from the VA.

In addition to interviewing the Veteran about his current knee symptoms, the VA examiner reviewed recent X-rays, which revealed evidence of degenerative joint disease throughout the right knee that was most severe in the patellofemoral and medial compartments of the joint. 

As on the Veteran's prior examinations, physical testing revealed an antalgic, unsteady gait with right-sided weight bearing.  Tenderness was observed in the patellofemoral joint, patellar tendon, suprapatellar pouch, and lateral joint line.  While no tenderness was found at the popliteal artery, there was evidence of a cyst-like swelling in this region of the knee.  Additional effusion and warmth was detected throughout the right knee.  

The right knee scars, noted in the February 2009 VA examination report, were described by the March 2010 VA examiner as medial, lateral, and suprapatellar residuals of the Veteran's 2005 arthroscopic surgery.  The VA examiner further noted that the scars were "well-healed" and largely asymptomatic, but acknowledged that the Veteran experienced numbness in the vicinity of the medial scar.

Significantly, the VA examiner noted that the Veteran did not have sufficient right knee flexion to perform either the McMurray's or the Steinman's tests for instability.  He did undergo stress ligament testing, which revealed moderate laxity throughout the mediocollateral ligament and pain in the lateral collateral ligament and medial compartment of the right knee.  

As in the past, the Veteran was found to have right knee flexion to 90 degrees and extension to 0 degrees.  There was no evidence of ankylosis.  With respect to the DeLuca criteria, the Veteran was noted to have additional limitation of flexion due to pain, which the VA examiner characterized as severe.  However, the VA examiner emphasized that this additional limitation of flexion only occurred once the Veteran's arc of motion exceeded 85 degrees and that he did not display any additional functional limitation due to weakness, lack of endurance, or incoordination.  

The record thereafter shows that, on May 26, 2010, the Veteran underwent right knee replacement surgery.  He subsequently submitted a January 2011 written statement indicating that he had been in constant pain during his March 2010 VA examination and repeatedly had asked the examiner "to stop touching and bending his leg."  In that January 2011 statement, the Veteran also indicated that his right knee was now productive of constant pain, which he rated as a 5 out of 10 in terms of severity.  Additionally, the Veteran stated that his right knee flexion was now limited to 30 degrees due to pain.  

The Board is mindful of the Veteran's aforementioned complaints with respect to the inadequacy of his February 2009 examiner's and the March 2010 VA examiner's failure to sufficiently note the Veteran's subjective reports of pain.  Nevertheless, the Board observes that there is a presumption of regularity that VA examiners and other government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005).  Moreover, VA presumes the regularity of the administrative process.  Crain v. Principi, 17 Vet. App. 182 (2003).  Thus, in absence of any specific evidence to the contrary, the Board has no basis to doubt the fundamental adequacy of the February 2009 VA examiner's findings.  Similarly, the Board must conclude that, if the Veteran had repeatedly asked the March 2010 VA examiner "to stop touching and bending his leg" due to the pain he was experiencing, the VA examiner would have put the Veteran's requests in writing so that he could have used them to support his claim.  

Additionally, the Board is cognizant that the Veteran now reports that his right knee disorder is productive of constant pain and limitation of flexion beyond that shown on his March 2010 VA examination.  Nevertheless, the Board observes that the Veteran's current right knee symptoms are encompassed in the 100 percent disability rating, which he has been assigned due to surgery warranting convalescence under the provisions of 38 C.F.R. § 4.30.  As noted above, the Veteran's temporary total disability rating extends from May 26, 2010, to June 30, 2011, after which time a 30 percent rating is scheduled to take effect.  The Board is remanding the Veteran's claim for the period after his current temporary total rating is due to expire.  Thus, for the purposes of this decision, it need only consider the Veteran's symptoms prior to May 26, 2010, in determining whether a rating in excess of 10 percent is warranted.  

Significantly, the Veteran has not reported, and the evidence does not otherwise show, that his right knee symptoms worsened between the time of his March 2010 VA examination and his May 26, 2010, knee replacement surgery, when his 100 percent disability rating took effect.  Therefore, the Board finds that additional development by way of another VA examination or opinion would be redundant and unnecessary with respect to this specific period on appeal.  38 C.F.R. § 3.327 (2010); VAOPGCPREC 11-95 (April 7, 1995) (Board is not required to remand an appealed claim because of the passage of time when an adequate examination report was originally prepared for the agency of original jurisdiction, unless the severity has since increased).

The Board now turns to the relevant diagnostic criteria, beginning with the rating code pertaining to instability.  Under DC 5257, a 10 percent rating is warranted for knee impairment with slight recurrent subluxation or lateral instability and a 20 percent rating is warranted for knee impairment with moderate recurrent subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, DC 5257.  

Based on a careful review of the record, the Board finds that the pertinent evidence warrants the assignment of a separate 20 rating under DC 5257.  Although, at the time of his August 2004 VA examination, the Veteran denied right knee locking or instability, he reported that his symptoms included stiffness, fatigue, and episodic popping and clicking.  Thereafter, the Veteran consistently complained of right knee instability manifested by frequent locking, giving way, stiffness, swelling, and popping.  Additionally, the Veteran's VA outpatient treatment records and VA examination reports throughout the relevant appeals period reflect that he exhibited an antalgic, right-leaning gait and frequently used either a brace or a cane in order to stabilize his right knee.  Although the February 2009 VA examiner found no significant evidence of right knee instability or subluxation, contemporaneous VA outpatient treatment records revealed physiologic laxity in that joint.  Moreover, the March 2010 VA examiner expressly determined that the Veteran exhibited moderate laxity throughout the mediocollateral ligament of his right knee.  Further, in noting that the Veteran did not have sufficient right knee flexion to perform either the McMurray's or the Steinman's tests, the March 2010 VA examiner left open the question of whether additional right knee instability might have been detected were it not for the limitation of motion associated with that joint.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that, throughout the relevant appeals period, his right knee disorder was productive of moderate instability for which a 20 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5257.  

Conversely, the Board finds that the evidence of record does not show that the Veteran's service-connected right knee disorder was characterized by severe instability during the period prior to May 26, 2010.  Indeed, none of the Veteran's VA examiners or VA treating providers characterized his right knee instability as severe during that period.  Nor did Veteran himself.  On the contrary, he acknowledged that his instability was not so severe as to require the constant use of a cane and brace, or any other orthotic device.  Moreover, the Veteran expressly denied any history of falls.  Nor did he report any symptoms of recurrent subluxation, and the record does not otherwise show that such symptoms existed during the relevant appeals period.  Accordingly, the Board finds no basis to assign a 30 percent rating under DC 5257.  Id.

Next, with respect to the diagnostic codes governing limitation of motion, the Board observes that DC 5260 provides for a zero percent rating for flexion limited to 60 degrees; a 10 percent rating for flexion limited to 45 degrees; a 20 percent rating for flexion limited to 30 degrees; and a 30 percent rating for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2010).  Additionally, DC 5261 provides for a 0 percent rating for extension limited to 5 degrees, a 10 percent rating for extension limited to 10 degrees; a 20 percent rating for extension limited to 15 degrees; a 30 percent rating for extension limited to 20 degrees; a 40 percent rating for extension limited to 30 degrees; and a 50 percent rating for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2010).  For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2010).  

In this case, the range of motion findings during the relevant appeals period reveal that the Veteran displayed only slightly limited flexion of no worse than 90 degrees, and normal extension.  These recorded ranges of motion fall within the criteria contemplated by 0 percent ratings under DC 5260 and DC 5261.  38 C.F.R. § 4.71a, DCs 5260, 5261 (2010).  Accordingly, he is not entitled to a higher rating under either of those diagnostic codes.

Additionally, there is no basis for awarding a higher rating under the diagnostic criteria pertaining to arthritis.  The Board acknowledges that X-rays taken during the relevant appeals period revealed degenerative arthritis of the right knee.  However, in order to qualify a separate rating under the diagnostic codes for arthritis, the Veteran would have to be ineligible for compensation under the diagnostic codes pertaining to limitation of motion.  38 C.F.R. §§ 4.71a, 5003, 5010.  As noted above, the clinical evidence prior to May 26, 2010, indicates that the Veteran exhibited only slight limitation of motion, which was insufficient to warrant compensation under the limitation of motion diagnostic codes.  Nevertheless, the record reflects that he was, in fact, afforded a 10 percent rating for his limitation of flexion during the appeals period.  38 C.F.R. § 4.71a, DC 5260.  In light of the Veteran's receipt of a compensable evaluation based on limitation of motion, he is ineligible for a separate rating under the arthritis diagnostic codes.  38 C.F.R. §§ 4.71a, 5003, 5010 (2010).

The Board also finds that the Veteran is not entitled to an increased rating due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  While mindful that the August 2004 and June 2006 VA examiners opined that the Veteran could conceivably experience additional functional limitation due to pain, the Board observes that these VA examiners also found that the degree of any additional limited flexion or extension could not be determined with any degree of certainty.  The Board considers such findings to be inherently speculative in nature and, thus, of limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993); Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement framed in terms such as could have been is not probative).  Moreover, while the February 2009 VA examiner determined that the Veteran displayed additional pain, tenderness, and guarding on repetitive motion, that examiner indicated that the Veteran's overall degrees of flexion and extension remained constant at 90 and 0 degrees, respectively.  

Further, while cognizant that the March 2010 VA examiner characterized the Veteran's functional limitation as "severe," the Board observes that the use of such terminology by VA examiners, although an element to be considered, is not dispositive of an issue.  Rather, as previously indicated, all evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).  

Here, the Board considers it significant that the March 2010 examiner expressly determined that the only additional functional limitation due to pain affected the Veteran's right knee flexion at ranges of 85 degrees and greater.  As noted above, the Veteran has already been afforded a 10 percent disability evaluation under DC 5260.  38 C.F.R. § 4.71a, DC 5260.  That disability rating, which contemplates limitation of flexion to 60 degrees, takes into account and, indeed, more than compensates the Veteran for the additional limitation of flexion, due to painful motion, which he experienced throughout the relevant appeals period.  38 C.F.R. § 4.71a, DC 5260.  

The Board recognizes that the Veteran now insists that his right knee flexion is limited to 30 degrees due to pain.  The Veteran is competent to report that he experiences right knee pain on motion.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, as a lay person without specialized training, he is not competent to render an opinion as to specific degree of his limitation of right knee flexion without objective corroboration by a medical professional.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In the absence of such objective corroboration, the Board finds that the Veteran's assertions with respect to his current limitation of right knee flexion are not probative.  

However, even assuming, without conceding, that the Veteran's right knee flexion is currently limited to 30 degrees, the Board considers it significant that he did not report such additional limitation of motion prior to the assignment of his current temporary 100 percent rating.  On the contrary, the Veteran's complaints of increased limitation of flexion pertain to the period after May 26, 2010, when his temporary total disability rating took effect.  38 C.F.R. § 4.30.  Moreover, although the Veteran's right knee rating is scheduled to be reduced, effective July 1, 2011, it will not revert to its pre-May 26, 2010, level but, rather, remain at 30 percent disabling pursuant to DC 5260.  38 C.F.R. § 4.71a, DC 5260.  Under this diagnostic code, a 30 percent rating is warranted where flexion is limited to 15 degrees.  This represents a more significant degree of limited motion than the Veteran now alleges, or the record otherwise shows, even taking into account the effects of pain on use.  Accordingly, the Board finds that, based on the evidence now of record, the 100 percent and 30 percent disability ratings assigned for the Veteran's right knee disorder, effective May 26, 2010, and July 1, 2011, are more than sufficient to account for his current complaints of right knee limitation of flexion.  In any event, the Board is remanding the Veteran's claim for an increased rating for the period after June 30, 2011, when his current total disability evaluation is due to expire.  Thus, he will have the opportunity to submit additional evidence in support of his contentions of worsening right knee flexion at that time.

As a final point with respect to the DeLuca provisions, the Board acknowledges that, throughout the relevant appeals period, the Veteran reported a history of painful right knee flare-ups.  However, he indicated that those flare-ups generally occurred only after specific activities, such as prolonged standing and walking and strenuous physical activity.  Significantly, the Veteran has not reported, and the competent evidence has not otherwise shown, any history of incapacitating episodes due to right knee pain.  Nor have there been any complaints or clinical findings of functional limitation due to fatigue, weakness, lack of endurance, or incoordination that would warrant a higher rating during the period prior to May 26, 2010.  Similarly, there is no evidence demonstrating that the Veteran's right knee was otherwise manifested by functional limitation beyond that contemplated in the ratings he has been assigned for that appeals period.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Next, turning to the evidence of record regarding right knee scarring, the Board observes that the schedular rating criteria pertaining to the skin were recently amended, effective October23, 2008.  38 C.F.R. § 4.118, DCs 7800-7805 (2010); 67 Fed. Reg. 49590-49599 (July 31, 2002).  VAOPGCPREC 3-00, 65 Fed. Reg. 33422(2000); 38 U.S.C.A. § 5110(g) (West 2002).  However, those amendments only apply to applications received by VA on or after October 23, 2008, or if the Veteran expressly requests consideration under the new criteria, which he has not done here.  Therefore, the Board has no authority to consider these revisions in deciding the Veteran's right knee claims.  VAOPGCPREC 3-00, 65 Fed. Reg. 33422(2000); 38 U.S.C.A. § 5110(g).

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, which are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 square centimeters) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 square centimeters) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 square centimeters) are rated 30 percent disabling. Scars in an area or areas exceeding 144 square inches (929 square centimeters) are rated 40 percent disabling. Note (1) to DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, which are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or greater, are rated 10 percent disabling.  Note (1) to DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars. Note (1) to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118.

Finally, DC 7805 provides that scars are rated based on the limitation of function of the part affected.  38 C.F.R. § 4.118, DC 7805.  In this case, however, the Veteran has already been awarded disability ratings that encompass the functional limitations associated with his right knee.  Thus, an additional rating may not be assigned under DC 7805.

Nor is a higher rating warranted under the other diagnostic criteria pertaining to scars.  While the clinical evidence of record reflects that the Veteran has four small right knee scars resulting from his recent arthroscopic surgery, he has not contended, and the record does not otherwise show, that such scarring is painful or unstable, encompasses an area or areas of 144 square inches (929 square centimeters) or greater, or is manifested by breakdown, keloid formation, or altered pigmentation.  As such, a compensable evaluation is not possible under DCs 7801, 7802, 7803, or 7804.  38 C.F.R. § 4.118, DCs 7801-7804.

The Board has considered whether a separate or higher rating is warranted under any other diagnostic codes pertaining to the knee.  However, the Board finds that DCs 5256 (ankylosis of the knee), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable, as the competent evidence of record does not establish that the Veteran has any of those conditions or underlying symptoms.  38 C.F.R. § 4.71a, DCs 5256, 5259, 5262, 5263.  

Nor does the record demonstrate that the Veteran has been diagnosed or treated for dislocation of semilunar cartilage, which is rated under DC 5258.  38 C.F.R. § 4.71a, DC 5258.  The Board acknowledges that this diagnostic code provides a single 20 percent rating based on locking, pain and effusion: symptoms that the Veteran has been found to exhibit over the course of the relevant appeals period.  Nevertheless, these particular symptoms have already been accounted for by the separate 20 percent rating assigned under the diagnostic code pertaining to instability.  38 C.F.R. § 4.71a, DC 5257.  Thus, to also grant a separate 20 percent rating under 5258 in this instant would amount to impermissible pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.

The Board can conceive of no other applicable diagnostic code that could be used to analogously rate the Veteran's right knee disorder.  Moreover, the Veteran himself has not alleged that the symptoms underlying his right knee disorder are ratable by analogy under a different diagnostic code.  Accordingly, the Board finds no other basis upon which to assign a separate or higher evaluation for the Veteran's service-connected disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Finally, the Board is cognizant that, in addition to a knee disorder, the Veteran has been shown to have a femur fracture that affects his right lower extremity.  In this regard, the Board has considered the provisions of Mittleider.  However, it finds that these provisions are inapplicable as the Veteran's right femur fracture and underlying symptoms have been attributed to a post-service gunshot wound and clinically distinguished from his service-connected right knee disorder.  See Mittleider, 11 Vet. App. at 182.  Accordingly, the Board need not further consider the Veteran's femur symptoms in determining whether a higher rating is warranted for his service-connected disability. 

In sum, the Board finds that, for the appeals period prior to July 1, 2011, excluding those periods in which the Veteran was assigned a temporary total disability rating, his service-connected right knee disorder did not meet the criteria for a rating in excess of 10 percent based on limitation of flexion, but did warrant a separate 20 percent evaluation based on instability.  38 C.F.R. § 4.71a, DCs 5257, 5260.  All reasonable benefit of the doubt has been resolved in favor of the Veteran in reaching this determination.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Rating

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2010).  However, VA regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010). 

Here, the Board is cognizant of the Veteran's assertions that his right knee disorder interferes with his ability to perform multiple physical activities, including walking, lifting, crouching, bending, and lifting, and also prevents him from shopping and performing household chores.  Nevertheless, the Board considers it significant that the Veteran continues to work as a clerk at a VA medical facility and that he requires no special accommodations as a result of his service-connected right knee disorder.  Moreover, there is no evidence that his right knee disorder has resulted in marked interference with employment beyond that contemplated in the schedular ratings assigned during the period prior to July 1, 2011.  Nor has this service-connected disability been shown to warrant frequent periods of hospitalization, or to otherwise render impractical the application of the regular schedular standards for that period.  Accordingly, the Board concludes that referral for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9  Vet. App. 88 (1996).


ORDER

For the appeals period prior to July 1, 2011, excluding those periods when the Veteran was in receipt of a 100 percent disability rating, a 20 percent disability rating, but no more, for right knee instability is granted under Diagnostic Code 5257, subject to the laws and regulations governing payment of monetary benefits.

For the appeals period prior to July 1, 2011, excluding those periods when the Veteran was in receipt of a 100 percent disability rating, an increased rating for right knee limitation of flexion, currently rated as 10 percent disabling under Diagnostic Code 5260, is denied.




REMAND

As discussed above, the Veteran has been awarded a temporary total disability rating for his right knee disorder, effective May 26, 2010, the date of his total right knee replacement surgery.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055.  However, that temporary total rating is due to expire on June 30, 2011, at which time a 30 percent rating is scheduled to take effect.  The Board observes that this is the minimum rating assignable following prosthetic replacement of the knee joint.  A higher rating, with a maximum of 60 percent, may also be granted based on the severity of residual effects such as painful motion or weakness.  Id.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for an increased rating for the period after June 30, 2011.

The record reflects that the Veteran's last VA examination was in March 2010, roughly two months before his right knee replacement.  As the Veteran has not been afforded an additional examination since his surgery, it remains unclear whether the overall severity of his right knee disorder has worsened to the extent that a higher evaluation is warranted for the period after his temporary total disability rating is due to expire.  Accordingly, the Board finds that an additional VA examination is needed to determine whether a rating in excess of 30 percent is warranted for the period after June 30, 2011.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995) (holding that VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993) (holding that when available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination).

Finally, it appears that pertinent VA medical records may be outstanding.  The record shows that, as of May 2010, when he underwent his right knee replacement, the Veteran was receiving frequent VA treatment for his right knee disorder.  However, no VA records dated after that time have yet been associated with the claims folder.  Thus, as it appears that there may be subsequent VA medical records containing information pertinent to the Veteran's claim, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records concerning the Veteran's right knee disorder dated after May 26, 2010.

2.  Next, the Veteran should be afforded a VA orthopedic examination to determine the severity of his right knee disorder for the period after June 30, 2011, when his currently assigned temporary total disability rating is set to expire.  Such tests as the examining physician deems necessary should be performed.  All findings should be reported in detail.  The examiner should specifically address the following:

a) Report the Veteran's range of motion of the knees in degrees.  

b) State whether there is evidence of lateral instability or subluxation of the right knee and if so, the degree of such instability and/or subluxation should be discussed.  In addressing this question, the examiner should specifically address the Veteran's complaints of giving way of the knee and his use of a cane.  In other words, the examiner should address whether the Veteran could experience instability or subluxation of the knee even in the absence of objective medical evidence showing instability and/or subluxation, and if so, the level of severity should be addressed.

c)  State whether the right knee exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected right knee disability and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

d)  Provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the right knee is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

e)  Note whether the Veteran's right knee disorder is productive of scarring and specify the size of any scar, whether it causes limitation of motion, is unstable or painful, and whether it limits function.  If limitation of function is shown, state what motions or functions are limited and to what extent.

f)  State how the Veteran's right knee disorder impacts his activities of daily living, including his ability to obtain and maintain employment.  See 38 C.F.R. § 4.10 (2010).

3.  Then, after completing any further development as may be indicated by any information or evidence received, readjudicate the Veteran's claim for an increased rating for the period after June 30, 2011.  The Veteran's claim should be readjudicated based on the entirety of the evidence and with consideration of all relevant rating codes.  Specifically, his right knee disorder should be rated for the period after such surgery as provided by 38 C.F.R. § 4.71a, DC 5055.

4.  If any aspect of the Veteran's claim remains denied, he and his representative should be issued a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


